Judgment, Supreme Court, New York County (James J. Leif, J.), rendered January 5, 1989, convicting defendant, after trial by jury, of criminal sale of a controlled substance in the third degree and sentencing him, as a predicate felony offender, to 4 Vi to 9 years’ imprisonment, unanimously affirmed.
Defendant was arrested during a buy-and-bust operation after selling crack cocaine to an undercover police officer for $20 of prerecorded buy money. Within minutes, the officer transmitted defendant’s description, including the fact that he was wearing a distinctive tee shirt, to backup officers who promptly arrested him still in possession of the buy money and wearing the tee shirt. The undercover officer viewed defendant under arrest minutes thereafter and confirmed that he was the seller.
Defendant contends that the court erred in failing to charge the jury on identification and alibi. These claims have not *284been preserved as a matter of law, and we decline to reach them. Concur—Murphy, P. J., Sullivan, Carro, Milonas and Rubin, JJ.